     Case 1:20-cv-01769-NONE-SKO Document 7 Filed 02/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   CECIL DEWITT NELSON,                              No. 1:20-cv-01769-NONE-SKO (HC)
12                      Petitioner,                    ORDER ADOPTING FINDINGS AND
                                                       RECOMMENDATIONS TO DISMISS § 2241
13          v.                                         PETITION
14   A. CIOLLI, Warden,                                (Doc. No. 5)
15                      Respondent.
16

17          Petitioner Cecil D. Nelson is a state prisoner proceeding in propria persona in this

18   petition for writ of habeas corpus pursuant to 28 U.S.C. § 2241. Pursuant to 28 U.S.C. §

19   636(b)(1)(B) and Local Rule 302, the instant federal habeas petition was referred to a United

20   States Magistrate Judge. On December 18, 2020, the assigned magistrate judge issued findings

21   and recommendations, recommending that the petition be dismissed as duplicative and for lack of

22   jurisdiction. (Doc. No. 5.) Those findings and recommendations were properly served on all

23   parties, but no objections have been filed.

24          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(C), the court has conducted a

25   de novo review of the case. The court concludes that the pending findings and recommendations

26   are supported by the record and proper analysis and will adopt them.

27          In addition, the court declines to issue a certificate of appealability. A petitioner seeking a

28   writ of habeas corpus has no absolute entitlement to appeal a district court’s denial of his petition,
                                                       1
     Case 1:20-cv-01769-NONE-SKO Document 7 Filed 02/12/21 Page 2 of 2


 1   and an appeal is only allowed in certain circumstances. Miller-El v. Cockrell, 537 U.S. 322, 335–

 2   36 (2003); 28 U.S.C. § 2253. Courts should issue a certificate of appealability only if “reasonable

 3   jurists could debate whether (or, for that matter, agree that) the petition should have been resolved

 4   in a different manner or that the issues presented were ‘adequate to deserve encouragement to

 5   proceed further.’” Slack v. McDaniel, 529 U.S. 473, 484 (2000) (quoting Barefoot v. Estelle, 463

 6   U.S. 880, 893 & n.4 (1983)). In the present case, the court finds that reasonable jurists would not

 7   find the court’s determination that the petition should be dismissed debatable or wrong, or that

 8   petitioner should be allowed to proceed further. Therefore, the court declines to issue a certificate

 9   of appealability.

10          For the foregoing reasons, the court ORDERS as follows:

11          1.      The findings and recommendations issued on December 18, 2020 (Doc. No. 5) are

12                  ADOPTED in full;

13          2.      The petition for writ of habeas corpus is DISMISSED;

14          3.      The court DECLINES to issue a certificate of appealability; and

15          4.      The clerk of court is DIRECTED to assign a district judge to this case for the

16                  purpose of closing the case and then to enter judgment and close the case.

17   IT IS SO ORDERED.
18
        Dated:     February 12, 2021
19                                                        UNITED STATES DISTRICT JUDGE

20
21

22

23

24

25

26
27

28
                                                      2
